In the United States Court of Federal Claims
                                                   No. 22-423
                                            (Filed: 26 October 2022)
                                           NOT FOR PUBLICATION

***************************************
RONALD EWING,                         *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************

                                                       ORDER

         On 11 April 2022, pro se plaintiff Ronald Ewing filed a complaint against the Bureau of
Prison DSCC Administrative South Central Regional Office Counsel alleging “fraud, perjury,
conspiracy, mail fraud, violence, threats, coercion and intimidation toward Inmate Ewing to keep
him from receiving his monetary funds.” Compl. at 5, ECF No. 1. The government asked the
Court to dismiss plaintiff’s complaint for lack of subject matter jurisdiction. Def.’s Mot. to
Dismiss, ECF No. 7. When plaintiff failed to respond by the deadline, the Court ordered plaintiff
to respond by 30 August 2022. Order at 1, ECF No. 8. On 18 August 2022, plaintiff filed a
letter stating he received the Court’s order to respond to the government’s motion to dismiss but
never received a copy of the government’s motion and requesting a copy of the government’s
motion to dismiss as well as a further extension of time to respond. See Order, ECF No. 9. The
Court granted plaintiff a second extension of time and directed the Clerk to mail plaintiff
relevant documents so plaintiff could reply to the government’s motion to dismiss. Id. On 22
September 2022, plaintiff requested the Court “grant[ a] motion of dismissal” of the case because
plaintiff is unable to “proficiently litigate a case in the U.S. Court of Federal Claims.” Mot. to
Dismiss (“Pl.’s Mot. to Dismiss”) at 1–2, ECF No. 11.

        Both parties request dismissal, so the Court assumes neither party opposes the other’s
motion. See Def.’s Mot. to Dismiss; Pl.’s Mot. to Dismiss. Accordingly, the Court GRANTS
plaintiff’s motion to dismiss, ECF No. 11, and DISMISSES plaintiff’s complaint without
prejudice at plaintiff’s request pursuant to Rule 41(a)(2) of the Rules of the Court of Federal
Claims. The Court therefore FINDS as MOOT the government’s motion to dismiss, ECF No. 7.
The Court DIRECTS the Clerk’s Office to enter judgment dismissing plaintiff’s complaint
without prejudice. 1

1
 On 17 October 2022, plaintiff filed a letter asking the Court for a “status quo update” for the motion to dismiss.
The Court’s rules do not provide for the filing of a letter, and plaintiff did not include a motion for leave to file with
        IT IS SO ORDERED.

                                                           s/ Ryan T. Holte
                                                           RYAN T. HOLTE
                                                           Judge




the submission. Accordingly, the document is deficient, and the Court REJECTS plaintiff’s 17 October 2022
deficient filing.


                                                     -2-